Case 21-11750-mdc         Doc 54    Filed 07/02/21 Entered 07/02/21 08:32:30              Desc Main
                                    Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                              CHAPTER 11

MIDNIGHT MADNESS DISTILLING, LLC                    CASE NO. 21-11750 (MDC)




       COMPENSATION STATEMENT OF FLASTER/GREENBERG, P.C.,
   ATTORNEYS FOR THE DEBTOR, PURSUANT TO BANKRUPTCY RULE 2016(b)

         The undersigned, pursuant to Bankruptcy Rule 2016(b), states as follows:

         1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am

the attorney for the above-named Debtor and that compensation paid to me within one year

before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or

to be rendered on behalf of the Debtor in contemplation of or in connection with the bankruptcy

case is as follows:

                (a)     For legal services, we have agreed to bill the Debtor at our standard hourly

rates set forth in the Verified Statement of Harry J. Giacometti, submitted in connection with the

application to employ the firm.

                (b)     In connection with its retention of Flaster Greenberg for the filing of the

present bankruptcy case, on May 5, 2021, the Debtor made a retainer payment of $75,000.00. In

addition, on June 14, 2021, the Debtor made an additional retainer payment of $50,000. The

aforementioned pre-petition retainer payments were utilized to satisfy pre-petition attorneys’ fees




8380682 v1
Case 21-11750-mdc         Doc 54    Filed 07/02/21 Entered 07/02/21 08:32:30            Desc Main
                                    Document     Page 2 of 2




and costs in the amount of $110,045.98 and the bankruptcy filing fee of $1,738.00. Accordingly,

there is a retainer balance of $13,216.02, which is being held by Flaster Greenberg.

                (c)     There is no balance due at this time.

         2.     The source of the compensation paid to us was as set forth in 1(b) above.

         3.     The source of compensation to be paid to us is from the Debtor.

         4.     We have not agreed to share the above-disclosed compensation with any other

person unless they are members and associates of my law firm.

         5.     In return for the above-disclosed fee, we have agreed to render legal services to

the Debtor as set forth in the Debtor’s Application to Employ Flaster/Greenberg, P.C., filed June

22, 2021.

         I certify that the foregoing is a complete statement of any agreement or arrangement for

payment to us for representation of the Debtor in this bankruptcy proceeding.

                                               FLASTER/GREENBERG P.C.



Date: July 2, 2021                     By:
                                               Harry J. Giacometti, Esquire
                                               1835 Market Street, Suite 1050
                                               Philadelphia, PA 19103
                                               Tel: (215) 587-5680
                                               Fax: (215) 279-9394
                                               harry.giacometti@flastergreenberg.com
                                               Proposed counsel to the Debtor




8380682 v1
